Title: To John Adams from John Thaxter, 31 July 1783
From: Thaxter, John
To: Adams, John


          Dear Sir,
            Havre de Grace 31st. July 1783.
          Mr. Laurens & Son arrived here last Evening from Paris— I waited upon them immediately, and learnt that they were going over to England as soon as Mr. Barclay should arrive, which will be to day, in all probability, as he left Paris the 29th. instant.
          Capt Barney, it seems, is directed to give Mr. Laurens a Passage to Portsmouth, which is but a short run from hence— Mr. Laurens will, upon landing, go off for London, & do the business he is sent upon, (which you know better than I) and then dispatch Barney— This will take up about four days at farthest after his Arrival in London— I know not the Object of his so speedy Return to England—but imagine it is to know what some folks will or will not do.—
          As this opportunity by the Packet, if She should go over, will be so good, & as the Captain has offered me a place, I mean to improve it. It will be less expensive than going to Dieppe, or even taking Passage in any other Vessel from hence.
          ’Tis hinted that the present Ministry are very uneasy on the Saddle, & that a Change is talked of— When I get over, I will enquire into the Truth of the matter, & inform you— Another piece of News is, that there is a large Fleet fitting out in England, but for what purpose, I have not heard— But you are in a better Situation for Intelligence than I am at present, & will therefore more easily determine the Truth or falsehood of the Reports.
          You will please to remember me affectionately to your Son, & believe me to be, with an invariable Attachment, / Sir, your most obedient Servant.
          J. T.
        